Title: From George Washington to John Eccleston, 6 September 1793
From: Washington, George
To: Eccleston, John


          
            Sir,
            Philada 6th Septr 1793.
          
          By the post of Wednesday last, I enclosed you an answer to an address of the
            Landholders & other citizens of the county of Dorchester.
          An answer to this address had been before transmitted to you; and the address having,
            without my knowledge, been put into the hands of Mr Murray, on it’s being returned,
            received a second answer, without my adverting to the circumstance of it’s being already
              answered. This explanation will be sufficient to show
            you, why two answers were given to the same Address. I am Sir &c.
          
            Go. Washington
          
        